Exhibit Innotrac Corporation Announces 2007 Fourth Quarter and Year End Results ATLANTA, GA (April 9, 2008) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the fourth quarter and year ended December 31, 2007.The Company reported revenues of $36.9 million for the quarter versus $29.3 million reported in the comparable period in 2006, an increase of 25.7%.For the year ended December 31, 2007, the Company reported revenues of $121.8 million compared to $82.3 million for the year ended December 31, 2006, an increase of 47.9%.The increase in revenue for the three months ended December 31, 2007 was primarily due to the addition of several new clients and increased revenue from existing clients in our retail/catalog and direct marketing verticals.The increase in revenue for the twelve months ended December 31, 2007 was primarily attributed to the addition of several new retail/catalog clients and additional revenue resulting from clients acquired in the ClientLogic acquisition in October, 2006. The Company reported net income of $425,000, or $0.03 per share, for the three months ended December 31, 2007, versus a net loss of $2.7 million, or $0.22 per share, in the comparable period of 2006.For the year ended December 31, 2007, the Company reported net income of $712,000, or $0.06 per share, compared to a net loss of $5.3 million, or $0.43 per share, in the same period in 2006. Conference Call Innotrac Corporation will hold a conference call to discuss this release this afternoon, April 9, 2008 at 5:00 PM Eastern Daylight Time.Investors can listen to the conference call live by dialing 1-877-569-0972 (Conference ID: 42006023) or by logging on to www.innotrac.com and clicking on “Webcasts and Presentations” in the “Investor Relations” section.The Webcast will be archived and available at the same Web address.Additionally, a 48-hour audio playback will be available at 1-800-642-1687 (Conference ID: 42006023). Innotrac Innotrac Corporation, founded in 1984 and based in Atlanta, Georgia, is a full-service fulfillment and logistics provider serving enterprise clients and world-class brands.The Company employs sophisticated order processing and warehouse management technology and operates eight fulfillment centers and two call centers in six cities spanning all time zones across the continental United States. For more information about Innotrac, visit the Innotrac Web site, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature.Forward-looking statements in this press release include our expectations for future progress in our business and future generation of cash flows.Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected.Among the key factors that may have a direct bearing on Innotrac's operating results, performance or financial condition are competition, the demand for Innotrac's services, Innotrac's ability to retain its current clients and attract new clients, realization of expected revenues from new clients, the state of the telecommunications and direct response industries in general, changing technologies, Innotrac’s ability to maintain profit margins in the face of pricing pressures and numerous other factors discussed in Innotrac's 2006 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission.Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief
